Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered.  Applicant has argued that the original claim 1 recited removing the fourth layer.  This argument is respectfully considered not persuasive because the is defined as being used to note any one separately (Random House College Dictionary, 1982), and does not therefore seem to require  that the entire layer is removed.  Applicant has amended claim 1 to include “entire” between removing the and fourth layer.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-2, 4-5, 7-8, and 10-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaki (US 2021/0119007 A1) in view of Field et al (US 6,444,565 B1)(“Field”).
Misaki discloses a method including forming a first conductive layer, a second conductive layer including copper,as Misaki discloses a layer which may be aluminum or copper (para. 0009 and 0019) and the layers are for source and drain (para. 0010) a third conductive layer and a fourth conductive layer on a substrate, Misaki discloses layers 22s and 22d are copper containing layers (para. 0169), layers 23s and 23d contain titanium (para. 0171), and layer 21s may contain molybdenum or other refractory metal  (para. 0168)
Patterning each of the layers to form a conductive pattern including first, second, third, and fourth layer sequentially (para. 0029, para. 0041 and Fig. 8 and Fig. 9 )
Removing the fourth layer of the pattern, as Misaki discloses the layer 23d is removed in a portion of the pattern (Fig. 11 and para. 0095)
Forming a protective layer 28 covering a sidewall of the pattern (Fig. 12 and para. 0097), and 
Forming a display element on the protective layer (Fig. 4 and para. 0105 and para. 0037 and para. 0068-0070 and para. 0056-0078).
Misaki is silent with respect to the removing being of the entire fourth layer.
Field, in the same field of endeavor of defining metal structures for display technology (col. 1, lines 9-13), discloses pattern transfer to the conductive layers through a hard mask 201 which includes a metal layer or Ti for example (col. 5, lines 10-19) and removal of the hard mask of the metal stack (col. 6, lines 47-67 and col. 7, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Field with the method disclosed by Misaki in order to obtain the benefit of integrity of the lines and high electromigration performance disclosed by Field (Field, Abstract).
Re claim 2:  Misaki discloses patterning using photoresist (para. 0087  and 0091-0092) and developing the photoresist (para. 0099) in the process of patterning the conductive layers, the patterning stated above in the rejection of claim 1, and Misaki also discloses stripping the photoresist (para. 0087 and 0089).
Re claim 4:  Misaki discloses in Fig. 4 the protective layers 28 and 32 have a hole (para. 0076 and Fig. 4 and para. 0071), which is a disclosure that the sidewall of the third layer of the conductive pattern does not protrude from the sidewall.
Re claim 5:  Misaki discloses the fourth conductive film, which is an ITO film, is etched by wet etching (para. 0101).
Re claim 7:  Misaki discloses in Fig. 4 the protective layers 28 and 32 have a hole (para. 0076 and Fig. 4 and para. 0071).
Re claim 8:  Misaki discloses an opening in the protective layer, forming an electrode layer extending through the opening and patterning the electrode layer to form a pixel electrode  30pd (para. 0104 and Fig. 18).
Re claim 10:  Misaki discloses the first conductive layer 25 includes titanium (Fig. 9 and para. 0074).
Re claim 11:  Misaki discloses the third conductive layer includes Ti, as Misaki discloses the third conductive layer 23s and 23d include Ti (para. 0074 and Fig. 4).
Re claim 12:  Misaki discloses the fourth conductive layer includes copper, as Misaki discloses the fourth conductive layer 21s and 21d may be aluminum or copper (par. 0075 and 0009 and Fig. 4).
Re claim 13:  Misaki discloses the thickness of the second layer of the conductive pattern , which may be aluminum or copper, as stated above in the rejection of claim 15, overlaps the recited range, as Misaki discloses 100 nm (para. 0087), and therefore the recited range is obvious (MPEP 2144.05).
Re claim 14:  Misaki discloses a display device including  a first conductive layer, a second conductive layer including copper,as Misaki discloses a layer which may be aluminum or copper (para. 0009 and 0019) and the layers are for source and drain (para. 0010) a third conductive layer and a fourth conductive layer on a substrate, Misaki discloses layers 22s and 22d are copper containing layers (para. 0169), layers 23s and 23d contain titanium (para. 0171), and layer 21s may contain molybdenum or other refractory metal  (para. 0168)
 each of the layers to form a conductive pattern including first, second, third, and fourth layer sequentially (para. 0029, para. 0041 and Fig. 8 and Fig. 9 )
 the fourth layer of the pattern is removed, as Misaki discloses the layer 23d is removed in a portion of the pattern (Fig. 11 and para. 0095)
Forming a protective layer 28 covering a sidewall of the pattern (Fig. 12 and para. 0097), and 
Forming a display element on the protective layer (Fig. 4 and para. 0105 and para. 0037 and para. 0068-0070 and para. 0056-0078).
Re claim 15:  Misaki discloses the first conductive layer 25 includes titanium (Fig. 9 and para. 0074).
Re claim 16:  Misaki discloses the third layer of the conductive pattern includes titanium, as Misaki discloses the layer 23s and the layer 23d may be oxide of titanium (para. 0170 and 0171).
Re claim 17:  Misaki discloses the thickness of the second layer of the conductive pattern , which may be aluminum or copper, as stated above in the rejection of claim 15, overlaps the recited range, as Misaki discloses 100 nm (para. 0087), and therefore the recited range is obvious (MPEP 2144.05).
Re claim 18:  Misaki discloses in Fig. 4 the protective layers 28 and 32 have a hole (para. 0076 and Fig. 4 and para. 0071).
Re claim 19:  Misaki discloses the transistor providing the driving current to the display element is between the substrate and the protective layer which includes protective insulating film 28 (para. 0076 and Fig. 4) and protective insulating film 36 (para. 0076 and Fig. 4), and the conductive pattern is a source electrode 24sd and a drain electrode 24dd of the transistor TFT 26 shown in Fig. 4 (para. 0071). 

Claims 3, 6, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaki (US 2021/0119007 A1)   in view of Field et al (US 6,444,565 B1)(“Field”)  as applied to claim 1, 2, and  8 above, and further in view of Matsubara et al (US 2010/0320457 A1)(“Matsubara”) and of Yamada et al (US 2004/0135166 A1)(“Yamada”).
Misaki in view of Field discloses the limitations of claims 1, 2, and 8 as stated above.  Misaki in view of Field  is silent with respect to the recited relative etch rates.
Matsubara, in the same field of endeavor of selectively etching metal and oxides (Abstract), discloses that the etch rate of ITO in oxalic acid film is lower than of a layer which includes metal (para. 0007).
Yamada, in the same field of endeavor or treatment of light emitting layers with oxalic acid (para. 0230), discloses oxalic acid solution is used in chemical polishing  of ITO (para. 0230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the etch rate of ITO which is the fourth conductive layer is higher than that of 
the second conductive layer which includes copper in view of the disclosure made by Matsubara.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the use of oxalic acid to polishing in the arrangement disclosed by Misaki in view of Feidl in view of the disclosure made by Yamada with respect to oxalic acid being of use in polishing ITO disclosed by Yamada.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Misaki (US 2021/0119007 A1) in view of Field et al (US 6,444,565 B1)(“Field”) as applied to claim 14 above, and further in view of Lee et al (US 2015/0378061 A1)(“Lee”).

Misaki in view of Field discloses the limitations of claim 15 as stated above.  Misaki in view of Field  is silent with respect to a flexible printed circuit to provide signal and power to the TFT.
Lee, in the same field of endeavor of a display device discloses driver chips which are connected to a printed circuit board which can be a flexible printed circuit board (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Misaki in view of Field  in view of Field because flexible circuit board is well known in the art for the use of connection driver chips to the TFTs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895